Citation Nr: 1210126	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO. 09-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left foot disorder, including a foot fracture. 

2. Entitlement to service connection for a right foot disorder, including a foot sprain.

3. Entitlement to an initial disability rating in excess of 10 percent for lumbago. 

4. Entitlement to an initial, compensable disability rating for a right hip disability, including residuals of a right hip fracture.

5. Entitlement to an initial, compensable disability rating for a left inferior pubic rami disability, including residuals of a fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 2004 until June 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO, in pertinent part, granted service connection for lumbago, with a 10 percent disability rating, and service connection for residuals of a right hip fracture and for a fracture of the left inferior pubic rami, with noncompensable disability ratings. The RO also denied service connection for a right foot sprain and left foot fracture.

The Board notes that the Veteran did not file a notice of disagreement with the evaluation for his lumbago claim. However, the RO issued a statement of the case in December 2008 addressing that issue, as well as the other issues on appeal. The Veteran subsequently filed an untimely substantive appeal for those issues in May 2009. The RO accepted the substantive appeal and issued additional supplemental statements of the case, including most recently in October 2009.

Therefore, the Board accepts the claims as continuing to be on appeal. See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As VA continued to assert jurisdiction over those issues, they remain properly on appeal. As such, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claims. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he continues to have a right and left foot disorder following an injury to them in service. The Veteran further contends that his service-connected disabilities are more severe than indicated by his current disability ratings, including a 10 percent disability rating for his lumbago and noncompensable disability ratings for his right hip disability and left inferior pubic rami disability.

In regards to the service connection claims for the feet, the Veteran's service treatment records show that he injured both feet in service. In a January 24, 2006 medical report, the examiner noted that the Veteran presented with bilateral foot pain following an IED explosion under his vehicle that caused the floor board to fly up and hit his feet. The January 24, 2006 physician trauma admitting record documented diagnoses of left ankle sprain and right foot contusion. In a January 25, 2006 medical report, the examiner found the Veteran to have a closed fracture of the metatarsal of the right foot.

The Veteran received a VA examination in February 2008. The examiner diagnosed the Veteran with a fractured left foot, healed, and a right foot sprain, normal examination. 

The Veteran, however, has reported chronic problems with his feet since service, as indicated in his October 2009 BVA hearing testimony. As it remains unclear to the Board as to whether the Veteran's has a current right or left foot disorder that was caused by his active service, the Board finds that a remand for an examination and etiological opinion is necessary in order to fairly decide the merits of his feet claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to his increased rating claims, the Board notes that his last VA examination occurred in February 2008 and the Veteran has essentially claimed that his service-connected disabilities have increased in severity since that time. Indeed, the Board notes that during the February 2008 VA examination the VA examiner noted that the Veteran did not use a back brace, but that the Veteran reported using one during his October 2009 Board hearing.

Given the Veteran's statements on the increased severity of his disabilities since his last VA examination, an updated VA orthopedic examination is required in order to make an informed decision regarding the Veteran's current levels of functional impairment and evaluate adequately his current levels of disability. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided an examination based on veteran's complaint of increased hearing loss since his examination two years before). VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Because the current severity levels of the Veteran's disabilities are unclear, the Board believes that another examination is necessary.

The Board also notes that the last VA medical records associated with the claims file were from May 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from May 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate examination by a podiatrist to determine the likelihood that there is an etiological relationship between the Veteran's claimed right or left foot disorder and his service. 

Based on examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a right and/or left foot disorder? 

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed right and/or left foot disorder has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any service treatment records, VA medical records, private medical records and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate examination by an appropriate medical professional to determine the current extent and severity of his lumbago, right hip disability and left inferior pubic rami disability. 

a) In regards to the left inferior pubic rami disability, the examiner should determine if it is manifested by a hip, thigh, or femur impairment, limitation of motion or fracture of the femur.

b) In regards to the lumbago, the examiner should additionally indicate if the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis or reversed lordosis, or abnormal kyphosis. 

The examiner should further indicate whether the Veteran's lumbago is manifested by any associated objective neurologic abnormalities. 

c) The examiner should also specifically make determinations of range of motion and findings on the presence of bone and/or cartilage impairment, any ankylosis, and any joint abnormalities for each disability. 

d) If possible, the examiner should also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to the Veteran's disabilities.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

